UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        7/12/2021


GLOBAL GAMING PHILLIPINES, LLC,

                                            Plaintiff,                  21-CV-02655 (LGS) (SN)

                          -against-                                               ORDER

ENRIQUE K. RAZON, JR., et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On July 9, 2021, the parties in this case sought to compel discovery. Defendants

Collingwood Oil & Gas Holdings, LLC, Collingwood USA, Inc., Collingwood Brookshire USA,

Inc., and Collingwood Appalachian Minerals, LLC (the “Collingwood Defendants”), ECF No.

102; Enrique K. Razon, Jr. (“Razon”), 11 Essex Street Realty LLC, Asia Arrow Limited,

Bowery Bay LLC, Campanilla LLC, Ensara LLC, Fesara LLC, Nozar LLC, and Rizolina LLC

(the “Real Estate Defendants”), ECF No. 103; and Bloomberry Resorts and Hotels, Inc. and

Sureste Properties, Inc. (“BRHI/SPI”), ECF No. 104, all sought to compel the production of

certain documents held by Plaintiff. That same day, Plaintiff emailed my chambers four separate

motions to compel discovery directed to Defendant Razon, Jr., BRHI/SPI, the Collingwood

Defendants, and the Real Estate Defendants.

        As an initial matter, Plaintiff is directed to file its four motions to compel on the

electronic docket. As indicated in this Court’s Individual Rules of Practice, all letter motions are

to be filed on the electronic document. If Plaintiff believes the documents need to be filed under
seal, Plaintiff shall file one motion to seal for all four letter motions. Plaintiff is further instructed

to review Section III.F of this Court’s Individual Rules of Practice.

        No later than Wednesday, July 14, 2021, the parties shall file any letters in response to

the motions to compel discovery. Plaintiff may file one omnibus letter in response to the

Defendants’ four letters, which shall be no longer than 20 pages.

        The Court will hold a discovery conference on Monday, July 19, 2021, at 10:00 a.m. At

that time, the parties should dial into the Court’s dedicated teleconferencing line at (877) 402-

9757 and enter Access Code 7938632, followed by the pound (#) key.

SO ORDERED.




DATED:          July 12, 2021
                New York, New York




                                                    2
